Citation Nr: 1707016	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left rotator cuff tear status post Mumford acromioplasty with osteoarthritis prior to April 10, 2013, and in excess of 20 percent thereafter.  

(The issues of increased evaluation for the Veteran's residuals of a laceration of the left ring finger post hyperextension injury and left ulnar neuropathy associated with left ring finger laceration are the subject of and addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for the Veteran's left shoulder disability and assigned a noncompensable evaluation for that disability, effective July 17, 2004-the date his claim for service connection was received.  The Veteran timely appealed the assigned evaluation for that disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016; a transcript of that hearing is associated with the claims file.

During the pendency of the appeal, the AOJ awarded the Veteran a 10 percent evaluation for his left shoulder disability, effective July 17, 2004, in the February 2013 statement of the case.  Additionally, in an April 2014 rating decision, the AOJ increased the Veteran's left shoulder disability to 20 percent disabling, effective April 10, 2013.  The Board has therefore recharacterized that issue on appeal in order to reflect those awards of benefits.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The issue of whether new and material evidence has been received with respect to a claim of service connection for a blood disorder, to include as secondary to ionizing radiation exposure during service, has been raised by the record in the April 10, 2013 substantive appeal, VA Form 9, and the issues of service connection claims for left hand, right shoulder and bilateral hips, all to include arthritis, have been raised by the record in a July 21, 2014 statement.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Veteran's last VA examination of his left shoulder disability was in August 2013, over 3 years ago.  During his October 2016 hearing, the Veteran testified that his left shoulder disability had gotten worse since that examination.  Moreover, the Board has reviewed the August 2013 VA examination report and finds that it is inadequate, as it does not discuss passive range of motion testing, or range of motion testing of the Veteran's left shoulder during weightbearing and non-weightbearing, or include range of motion testing of the uninjured opposite joint, if possible.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination that in order to adequately assess the current severity of the Veteran's left shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); see also Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Long Beach VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left shoulder disability, which is not already of record, to include any ongoing treatment from Drs. A.H.B. and S.C.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional so as to determine the current severity of his left shoulder disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed.  The left shoulder must be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also comment specifically about whether there is fibrous union of the Veteran's left humerus.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his left shoulder disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

